Judgment, insofar as it imposes sentence, unanimously modified, as a matter of discretion in the interest of justice, in accordance with memorandum and, as modified, affirmed. Memorandum: Defendant’s prior criminal history is inconsequential and consists of two misdemeanors described by his probation officer as “a matter of poor judgment rather than flagrant violations of the law.” His instant conviction which led to a sentence of probation was for a nonviolent crime involving no threat to human life. Under the circumstances, sentence of a definite term of one year is an appropriate penalty for defendant’s violation of his probation. (Appeal from judgment of Steuben County Court, Purple, J. — violation of probation.) Present — Hancock, Jr., J. P., Doerr, O’Donnell, Moule and Schnepp, JJ.